Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 22, 25-27, 30-35, and 38-40 are rejected under 35 U.S.C. 103 as being unpatentable over Quast (US 2013/0208140) in view of Gerster (US 2015/0139500).
	For claim 21, Quast discloses an apparatus comprising: 
	an optical system configured with: a plurality of camera sensors ([0019] plurality of image sensors 11, 12, 13, and 14), 
	wherein the plurality of camera sensors includes at least one camera sensor pair comprising a first camera sensor and a second camera sensor ([0019] neighboring image sensors), 
	wherein the first and second camera sensors have at least partially overlapping fields of view ([0019]  The image sensors may be configured in such a manner that the fields of view of two adjacent (neighboring) image sensors overlap), 
	wherein the first camera sensor has a first dynamic range ([0029] adjustable exposure time T11), and 
	wherein the second camera sensor has a second dynamic range that is different than the first dynamic range ([0029] adjustable exposure time . . .  T12, ), and 
	Quast does not expressly disclose a plurality of image processing units coupled to the plurality of camera sensors, wherein the image processing units are configured to compress the image data captured by the camera sensors so as to produce compressed image data, wherein the image processing units are located proximate to the camera sensors; a computing system configured with: a memory configured to store the compressed image data, and a vehicle-control processor configured to control a vehicle based on the compressed image data; and a data bus configured to communicate the compressed image data between the optical system and the computing system.
	Gerster teaches a plurality of image processing units coupled to the plurality of camera sensors, wherein the image processing units are configured to compress the image data captured by the camera sensors so as to produce compressed image data, wherein the image processing units are located proximate to the camera sensors ([0039] The image data 111 is encoded (typically directly at the location of the imager 101 prior to transmission over the on-board network of the vehicle); 
	a computing system configured with: a memory configured to store the compressed image data ([0022] memory), and 
	a vehicle-control processor configured to control a vehicle based on the compressed image data ([0022] The driver assistance system may comprise a memory unit configured to store one or more settings of the compression scheme for the plurality of image analysis algorithms, respectively); and 
	a data bus configured to communicate the compressed image data between the optical system and the computing system ([0039] a shared network infrastructure (such as Gigabit Ethernet), the image data 111 may be submitted to lossy compression schemes, in order to reduce the bandwidth required for transmitting the image data 111 to the image analysis unit 102. This is illustrated in FIG. 1b which shows an exemplary system 120 for evaluating the performance of a driver assistance system 140 comprising lossy image compression. The image data 111 is encoded (typically directly at the location of the imager 101 prior to transmission over the on-board network of the vehicle) within a compression unit 121 (also referred to as an encoding unit 121). The compression unit 121 may be configured to apply a lossy compression algorithm (e.g. JPEG, MJPEG, MPEG, H.264) to the image data 111, thereby providing compressed image data 131.).
	It would be obvious to a person with ordinary skill in the art to combine the image processing teachings of Gerster with the teachings of Quast for the predictable benefit of reducing the bandwidth required for transmitting the image data to the image analysis unit.

	For claim 22, while Quast does not, Gerster teaches wherein the data bus has a bandwidth that is greater than or equal to a bandwidth of the compressed image data, and wherein the data bus bandwidth is less than a bandwidth for the transmission of unprocessed image data ([0039] Due to the increase of the amount of data transmission within a vehicle and due to the use of a shared network infrastructure (such as Gigabit Ethernet), the image data 111 may be submitted to lossy compression schemes, in order to reduce the bandwidth required for transmitting the image data 111 to the image analysis unit 102). It would be obvious to a person with ordinary skill in the art to combine the image processing teachings of Gerster with the teachings of Quast for the same reasons discussed for claim 21.

	For claim 25, while Quast does not, Gerster teaches wherein the plurality of image processing units includes at least a first image processing unit configured to compress image data captured by the first camera sensor and a second image processing unit configured to compress image data captured by the second camera sensor, and wherein the first and second image processing units are configured to compress the first and second image data in parallel ([0039] The image data 111 is encoded (typically directly at the location of the one or more image sensors (also referred to as imagers) 101 prior to transmission over the on-board network of the vehicle) within a compression unit 121). It would be obvious to a person with ordinary skill in the art to combine the image processing teachings of Gerster with the teachings of Quast for the same reasons discussed for claim 21.

	For claim 26, Quast discloses wherein the first dynamic range corresponds to a first range of luminance levels and the second dynamic range corresponds to a second range of luminance levels, wherein the second range of luminance levels includes luminance levels that are higher than the first range of luminance levels ([0021] when the sun is shining and, as a result, the image sensors that are facing the sun provide images with a higher brightness than those image sensors that face a shadow casted by the vehicle).

	For claim 27, while Quast does not, Gerster teaches wherein each image processing unit is configured to compress a plurality of images by maintaining a first set of one or more images in the plurality of images and extracting motion data associated with a second set of one or more images in the plurality of images ([0003] Lossy image compression schemes (e.g. Joint Picture Group (JPEG), Motion JPEG (MJPEG), Moving Picture Experts Group (MPEG), H.264, etc.) may be used to reduce the data-rate for the transmission of image/video data). It would be obvious to a person with ordinary skill in the art to combine the image processing teachings of Gerster with the teachings of Quast for the same reasons discussed for claim 21.

Claims 23, 24, 36, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Quast (US 2013/0208140) and Gerster (US 2015/0139500), in view of Natroshvili (US 2012/0287232). 
	For claims 23 and 36, while Quast does not, Natroshvili teaches wherein the plurality of camera sensors includes eight camera sensor pairs, wherein the eight camera sensor pairs are arranged in a circular ring (Fig. 4). It would be obvious to a person with ordinary skill in the art to combine the sensor mounting teachings of Natroshvili with the vehicle camera teachings of Quast to provide the predictable benefit of capturing a plurality of images of the environment surrounding the vehicle.

	For claims 24 and 37, while Quast does not, Natroshvili teaches wherein the circular ring is configured to rotate ([0026] extrinsic parameters may include rotation). It would be obvious to a person with ordinary skill in the art to combine the sensor mounting teachings of Natroshvili with the vehicle camera teachings of Quast to provide the predictable benefit of capturing a plurality of images of the environment surrounding the vehicle.

Claims 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Quast (US 2013/0208140) and Gerster (US 2015/0139500), in view of Li (US 20190118737).
	For claim 28, while Quast does not, Li teaches wherein the optical system is mounted in a sensor dome of the vehicle. vehicle ([0004] For example, one or more sensors may be mounted on the roof of the vehicle, such as in a sensor dome.). It would be obvious to a person with ordinary skill in the art to combine the sensor mounting teachings of Li with the vehicle camera teachings of Quast to provide the predictable benefit of protecting sensors from environmental factors.

	For claim 29, while Quast does not, Li teaches wherein the optical system is mounted behind a windshield of the vehicle ([0068] The camera 210 can be mounted inside a front windshield of the vehicle 200). It would be obvious to a person with ordinary skill in the art to combine the sensor mounting teachings of Li with the vehicle camera teachings of Quast to provide the predictable benefit of protecting sensors from environmental factors.


For claims 38-40, Quast and Gerster teach the claimed limitations as discussed for corresponding limitations in claims 21-29.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL MIKESKA whose telephone number is (571)272-3917. The examiner can normally be reached M-F: 6a - 2p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEIL R MIKESKA/Primary Examiner, Art Unit 2485